Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                
                                                       Response to Amendment
Based on applicant’s remarks, filed on 12/9/2021, see page 9 through 15 of the remarks, also telephone interview on December 31, 2021, with respect to amended claims 21, 30 and 39, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(f) rejection and rejection of 102(a)(2) for claims 21-40, are hereby withdrawn.    
             The claims 21-14 now renumbered as 1-20 are allowed.  


                                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Yugin Jin, Reg No. 73,496), on December 31, 2021, without traverse.

           The amended claims 21, 30 and 39 as follows: 
          Cancel claims 1-20.
           Claim 21. (Currently Amended) A method implemented on a machine including at least one processor and at least one storage device, the method comprising: 
, wherein the imaging device comprising fluoroscopy, projection radiography, scintigraphy, single-photon emission computerized tomography, positron emission tomography, tomography, conventional tomography, computer-assisted tomography, magnetic resonance imaging, digital subtraction angiography, computed tomography angiography, digital radiation, magnetic resonance angiography, or a combination thereof; 
           reconstructing, by the at least one processor, the plurality of projection images to generate a reconstructed image including an artifact; 
           determining, by the at least one processor, a projection object edge in the reconstructed image; 
           determining, by the at least one processor, a detector edge of the detector in the reconstructed image; 
           determining, by the at least one processor, an intersection point of the projection object edge and detector edge in the reconstructed image; 
           determining, by the at least one processor, deviation information of the artifact from the intersection point in a direction; and 
           removing, by the at least one processor, the artifact in the reconstructed image based on the deviation information.
           Claim 30. (Currently Amended) A system comprising: 
           at least one processor, and 

           obtaining a plurality of projection images of a projection object from a plurality of projection angles, wherein the plurality of projection images are acquired by an imaging device including a detector, wherein the imaging device comprising fluoroscopy, projection radiography, scintigraphy, single-photon emission computerized tomography, positron emission tomography, tomography, conventional tomography, computer-assisted tomography, magnetic resonance imaging, digital subtraction angiography, computed tomography angiography, digital radiation, magnetic resonance angiography, or a combination thereof 
           reconstructing the plurality of projection images to generate a reconstructed image including an artifact; 
           determining a projection object edge in the reconstructed image; 
           determining a detector edge of the detector in the reconstructed image;
           determining an intersection point of the projection object edge and detector edge in the reconstructed image; 
           determining deviation information of the artifact from the intersection point in a direction; and 
            removing the artifact in the reconstructed image based on the deviation information. 
           Claim 39. (Currently Amended) A non-transitory computer readable medium comprising executable instructions that, when executed by at least one processor, cause the at least one processor to effectuate a method comprising: 
           obtaining a plurality of projection images of a projection object from a plurality of projection angles, wherein the plurality of projection images are acquired by an imaging device , wherein the imaging device comprising fluoroscopy, projection radiography, scintigraphy, single-photon emission computerized tomography, positron emission tomography, tomography, conventional tomography, computer-assisted tomography, magnetic resonance imaging, digital subtraction angiography, computed tomography angiography, digital radiation, magnetic resonance angiography, or a combination thereof 
           reconstructing the plurality of projection images to generate a reconstructed image including an artifact; 
           determining a projection object edge in the reconstructed image; 
           determining a detector edge of the detector in the reconstructed image; 
           determining an intersection point of the projection object edge and detector edge in the reconstructed image; 
           determining deviation information of the artifact from the intersection point in a direction; and 
           removing the artifact in the reconstructed image based on the deviation information. 


                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to image processing, and more particularly, to a system and method for image reconstruction.
           Based on applicant’s amendment, with respect to claim 21, representative of claims 30 and 39, the closest prior art of record (Gao), reference is directed to systems and methods for computed tomography (CT) imaging, and for filtering of data acquired by or associated with CT imaging, but does not teach or suggest, among other things, “an intersection point of the projection object edge and “detector edge” in the reconstructed image; determining, by the at least one processor, deviation information of the artifact from the intersection point in a 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Gao) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
January 4, 2022